Case: 20-1015   Document: 41     Page: 1   Filed: 03/06/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     LAMAR ELLIS,
                    Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1015
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01579-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                 Decided: March 6, 2020
                 ______________________

    LAMAR ELLIS, Brea, CA, pro se.

     MARION E.M. ERICKSON, Tax Division, United States
 Department of Justice, Washington, DC, for defendant-ap-
 pellee. Also represented by DEBORAH K. SNYDER, RICHARD
 E. ZUCKERMAN.
                  ______________________

   Before PROST, Chief Judge, LINN and TARANTO, Circuit
                         Judges.
Case: 20-1015     Document: 41     Page: 2      Filed: 03/06/2020




 2                                      ELLIS   v. UNITED STATES



 PER CURIAM.
     Lamar Ellis filed a complaint in the United States
 Court of Federal Claims, alleging that the United States
 owes him a refund of taxes for the 1998 tax year. The Court
 of Federal Claims held that it lacked subject-matter juris-
 diction over Mr. Ellis’s claims and dismissed the complaint.
 We affirm.
                               I
      In May 2017, Mr. Ellis filed a tax refund claim with the
 Internal Revenue Service (IRS) for the 1998 tax year. The
 IRS denied the claim, giving two reasons: the claim was
 filed “more than three years after the due date of the tax
 return”; and the claim was based on a “frivolous position.”
 S.A. 23.
     In October 2018, Mr. Ellis filed this action against the
 United States. As modified the next month, the complaint
 requests an award of $97,753,836 to recover an asserted
 overpayment for the 1998 tax year, among other things. 1
 Mr. Ellis attached amended tax return forms for the 1998
 tax year, a 2013 application for a tentative refund, and let-
 ters from the IRS denying his May 2017 refund claim.
     The government moved to dismiss the complaint for
 lack of subject matter jurisdiction. The Court of Federal
 Claims granted the motion. Ellis v. United States, 144 Fed.
 Cl. 548, 556 (2019). The court held that the complaint is



     1   Mr. Ellis was initially joined by two related entities
 as co-plaintiffs, who together sought a refund of
 $969,840,266 for the 1998 tax year. S.A. 12–14. The Court
 of Federal Claims permitted Mr. Ellis to file a supplement
 to the complaint, removing the two entities as parties and
 limiting the refund request to $97,753,836. S.A. 47–49.
 Since that filing, the parties and the court have treated the
 two entities as no longer part of the case.
Case: 20-1015      Document: 41    Page: 3    Filed: 03/06/2020




 ELLIS   v. UNITED STATES                                   3



 outside its jurisdiction over tax refund claims because Mr.
 Ellis had not fulfilled the prerequisites to maintain such a
 claim. Id. at 553–56. The court entered final judgment on
 August 22, 2019.
     Mr. Ellis timely filed a notice of appeal. S.A. 127; 28
 U.S.C. §§ 2107, 2522. We have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                              II
     We review de novo the trial court’s dismissal for lack of
 subject-matter jurisdiction under the Tucker Act. See Al-
 pine PCS, Inc. v. United States, 878 F.3d 1086, 1092 (Fed.
 Cir. 2018); Mudge v. United States, 308 F.3d 1220, 1224
 (Fed. Cir. 2002). In reviewing the dismissal here, we accept
 as true all factual allegations in the complaint. Erickson v.
 Pardus, 551 U.S. 89, 93–94 (2007). Although we generally
 interpret the pleadings of a pro se plaintiff liberally, Durr
 v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005) (citing
 Hughes v. Rowe, 449 U.S. 5, 9–10 (1980)), pro se status can-
 not excuse a failure to demonstrate that jurisdictional re-
 quirements are met, Henke v. United States, 60 F.3d 795,
 799 (Fed. Cir. 1995). The party seeking relief from the
 court bears the burden of establishing the court’s jurisdic-
 tion. McNutt v. General Motors Acceptance Corp. of Ind.,
 298 U.S. 178, 189 (1936).
                              A
     A taxpayer seeking a refund of taxes erroneously or il-
 legally assessed or collected may bring an action against
 the United States in the Court of Federal Claims. 28
 U.S.C. § 1346(a)(1). But there are two prerequisites to the
 court’s jurisdiction over such a claim. First, the taxpayer
 must have already paid the disputed taxes in full. See
 Flora v. United States, 357 U.S. 63, 75–76 (1958); see also
 Shore v. United States, 9 F.3d 1524, 1526 (Fed. Cir. 1993)
 (applying Flora’s “full payment rule” to tax refund suits
 brought in the Court of Federal Claims). Second, the
Case: 20-1015     Document: 41       Page: 4    Filed: 03/06/2020




 4                                      ELLIS   v. UNITED STATES



 taxpayer must have timely sought a refund from the IRS
 before suing in the Court of Federal Claims, 26 U.S.C.
 § 7422(a); specifically, he had to file a refund claim with the
 IRS within three years of the date the return was filed or
 two years of the date the tax was paid, whichever period
 expires later, 26 U.S.C. § 6511(a).
     Considering the complaint, the specific-information re-
 quirement of Rule 9(m) of the Rules of the Court of Federal
 Claims, and what Mr. Ellis argued in the trial court, we
 conclude, in agreement with the Court of Federal Claims,
 that Mr. Ellis has not met either prerequisite. Mr. Ellis
 has not provided any plausible allegation that he paid the
 tax liability in full. And the refund claim he made to the
 IRS in May 2017 was far out of time. Therefore, the Court
 of Federal Claims lacked jurisdiction to hear Mr. Ellis’s
 complaint as a claim for a tax refund.
                               B
     In his informal brief, Mr. Ellis argues that the trial
 court erred in not using the “[26 U.S.C.] Section 1045 ap-
 plication for a tentative refund” and in not requesting in-
 formation from his past bankruptcy when considering the
 motion to dismiss. Appellant’s Br. at 1. But Mr. Ellis has
 not shown how either action would have cured the jurisdic-
 tional deficiencies.
     Finally, Mr. Ellis has filed a document, ECF No. 36,
 that we construe as a request for leave to file a motion to
 close the case while granting favorable monetary compen-
 sation to Mr. Ellis. We deny the request as moot.
                               III
      Because Mr. Ellis has not shown that he has a claim
 within the jurisdiction of the Court of Federal Claims, we
 affirm the judgment dismissing the case.
                         AFFIRMED